Exhibit 29
                                        Cook County Court Services Department ,.111!E!X~H!!IB~IT~~

                                                                                                     8
         Policy

      .1.66                                               IL Policy Manual

                                                       {;v~/~· 33
                                                                                                                     7/

- - - - - - - - - - - - - - - - - - - - - f l l r ' . ) II $j k i;:::

Sexual Misconduct By Detainees Directive -
November 28, 2017
166.1 PURPOSE AND SCOPE
The purpose of this policy is to establish clear and uniform guidelines regarding the joint
preliminary injunction orders (Case# 17-cv-8146, Case# 17-cv-8248, Case# 17-C-8085) entered
in the United States District Court for the Northern District of Illinois Eastern Division on November
28, 2017. Cook County Sheriff's Office members shall adhere to the directives and bulletins
addressed in this policy.

166.1.1 ISSUANCE/EFFECTIVE DATE
This policy was issued and shall be effective on December 1, 2017 (by judicial mandate) and shall
remain in effect until further notice.

166.2 DIRECTIVES

166.2.1 DIRECTIVE ONE- ALL MEMBERS OF THE SHERIFF'S OFFICE
Incident Reports:
Retaliation for submitting a report, filing a complaint or participating in litigation about detainee
sexual harassment is prohibited and not tolerated in any form. On the contrary, reporting of sexual
misconduct is expected to ensure a safe and secure environment for staff and detainees. No
one should ever be discouraged or prevented from filing incident reports of indecent exposure,
exhibitionist masturbation, and other sexual misconduct at the Cook County Department of
Corrections or any Court Services Division of the Cook County Judicial System.
All properly submitted incident reports involving indecent exposure and exhibitionist masturbation
at the Department of Corrections or any Court Services Division of the Cook County Judicial
System, which means the completion of a written incident report, will be accepted and processed.

166.2.2 DIRECTIVE TWO- ALL MEMBERS OF THE DEPARTMENT OF CORRECTIONS
AND THE COURT SERVICES DEPARTMENT
Permissible Use of Force, Handcuffing and Movement:
Sworn members may use appropriate force or handcuffing to stop detainees from engaging in
exhibitionist masturbation, indecent exposure or other physical aggression directed at another
person. Sworn members must make a verbal demand to cease the behavior prior to using force to
terminate the behavior. If, after a verbal demand to cease the exhibitionist masturbation is made
and the behavior does not cease, sworn members trained in the use of Oleoresin Capsicum (OC)
spray may spray detainees who masturbate at them or others to terminate the misconduct. No
sworn member will be disciplined, or threatened with discipline, for taking action that is consistent
with these provisions. Force must always be objectively reasonable given the circumstances
known to the sworn member at the time of the incident.



Copyright Lexipol, LLC 2018/02101, All Rights Reserved.                  Sexual Misconduct By Detainees Directive-
Published with permission by Cook County Court Services
Department                                                                               November 28, 2017 - 316


                                                                                                    CCSO_Howard_009701 0
                               Cook County Court Services Department
                                                          IL Policy Manual


Sexual Misconduct By Detainees Directive- November 28, 2017


Detainees previously accused of indecent exposure, masturbation, or sexual misconduct will
be handcuffed at all times during transport from the Department of Corrections to the Court
Services Department of the Cook County Judicial System facilities, and will remain handcuffed at
all times, unless otherwise ordered by a criminal court judge, until their return to the Department
of Corrections.
Detainees will be properly handcuffed during visits with Cook County medical and mental health
employees who work at the Department of Corrections, including at the dispensary, unless the
mental health or medical professional requests removal of the handcuffs.

166.2.3 DIRECTIVE THREE- ALL MEMBERS OF THE DEPARTMENT OF CORRECTIONS
AND THE COURT SERVICES DEPARTMENT
Detainee Clothing:
All detainees are required to be appropriately clothed in Department of Corrections issued
uniforms at all times when outside their cells, except when showering. If a detainee refuses to
properly wear their uniform or refuse to leave a public area because they are not wearing the
uniform, the detainee may be escorted back to their cell or bunk and not be able to leave the
living unit.

166.2.4 DIRECTIVE FOUR- ALL SWORN MEMBERS OF THE COURT SERVICES
DEPARTMENT
On floors two and three of the Leighton Criminal Courthouse, in courtrooms with lockups that
include a "talk box" for communicating with detainees in the lockup, and upon the request of an
Assistant Public Defender, the sworn member assigned to the courtroom shall escort a detainee
to a location in the unsecured area behind the courtroom, where the detainee will be secured for
the purpose of meeting meet face to face with his counsel as necessary.

166.2.5 DIRECTIVE FIVE- ALL MEMBERS OF THE COURT SERVICES DEPARTMENT
As of the date of the issuance of this directive, the Public Defender's Office has lifted the directive
that Assistant Public Defenders are barred from entering the lockup areas at the Leighton Criminal
Courthouse.

166.3 BULLETINS

166.3.1 BULLETIN ONE- INFORMATION TECHNOLOGY UNIT, VIDEO MONITORING UNIT,
COURT SERVICES DEPARTMENT AND INMATE DISCIPLINE
The Sheriff's Office shall preserve:
         (a)     All incident and disciplinary reports; and
         (b)     All video evidence of reported incidents of indecent exposure, exhibitionist
                 masturbation, and other sexual misconduct directed at female members in the
                 Department of Corrections and Court Services Department.
For purposes of complying with this order, an incident shall be considered reported if an
administrative report is made (defined as a report made by an Assistant Public Defender, whether

Copyright Lexipol, LLC 2018/02101, All Rights Reserved.                      Sexual Misconduct By Detainees Directive -
Published wtth permission by Cook County Court Services
Department                                                                                   November 28, 2017-317


                                                                                                        CCSO_Howard_0097011
                               Cook County Court Services Department
                                                          IL Policy Manual


Sexual Misconduct By Detainees Directive- November 28, 2017


verbally or in writing to a sworn member, who shall promptly complete and submit an incident
report for processing or the completion of a written incident report by the sworn member).

166.3.2 BULLETIN TWO -ALL SUPERVISORY MEMBERS OF THE DEPARTMENT OF
CORRECTIONS AND COURT SERVICES DEPARTMENT
For the purpose of providing it to counsel, sworn members shall be permitted to print incident
reports that document incidents of indecent exposure, exhibitionist masturbation, and other sexual
misconduct directed at or involving the sworn member seeking to print the report. If printing is
unavailable, the Sheriffs Office must provide a copy of the incident report when requested for the
purpose of providing it to counsel.
Regarding female civilian members and Cook County medical and mental health employees who
report indecent exposure, exhibitionist masturbation, or other sexual misconduct by detainees and
do not have access to print their own reports, shift supervisors must provide a printed copy of the
completed incident report upon request for the purpose of providing it to counsel.

166.3.3 BULLETIN THREE- CORRECTIONAL INFORMATION AND INVESTIGATIONS
DIVISION (CIID)
Sheriff Office investigators/detectives assigned to investigate incidents of criminal conduct related
to indecent exposure, exhibitionist masturbation, and other sexual misconduct shall contact the
member, female civilian member, or Cook County medical and mental health employee who made
the report at either the work email or work phone number reflected on the report to establish a
point of contact and the ability of the member/employee to communicate with the investigator.

166.3.4 BULLETIN FOUR- ALL SWORN MEMBERS
All detainees with a reported incident of indecent exposure or exhibitionist masturbation will
be provided with and required to wear a jumpsuit designed to thwart indecent exposure and
exhibitionist masturbation. The jumpsuit will be promptly provided, and its use required, upon
the first report of the behavior by any sworn or civilian personnel, without awaiting an inmate
disciplinary hearing or adjudication. The jumpsuit will be worn in all Department of Corrections and
Court Service Department facilitates, and during transport.




Copyright Lexipol, LLC 2018/02101, All Rights Reserved.                      Sexual Misconduct By Detainees Directive-
Published with permission by Cook County Court Services
Department                                                                                   November 28, 2017- 318


                                                                                                       CCSO _Howard_0097012
